 



EXHIBIT 10.14
(PNCBANK LOGO) [l22981al2298101.gif]
October 20, 2006
Ansoft Corporation
225 West Station Square Drive
Suite 200
Pittsburgh, PA 15219
Attention: Shane Emswiler
Re: Renewal of Expiration Date for $30,000,000.00 Revolving Credit Facility
Commitment
Dear Mr. Emswiler:
     Capitalized terms used herein shall have the meanings ascribed to them in
the Loan Agreement (as hereinafter defined). We are pleased to inform you that
your Revolving Credit Facility Commitment has been renewed. The Revolving Credit
Facility Expiry Date, as set forth in that certain Loan Agreement dated
October 21, 2004 (the “Loan Agreement”), has been extended from October 21, 2006
to October 21, 2007, effective on October 22, 2006. All other terms and
conditions of the Loan Agreement, and all Loan Documents executed and delivered
in connection therewith, remain in full force and effect.
     It has been a pleasure working with you and I look forward to a continued
successful relationship. Thank you again for your business.

            Very truly yours,

PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Michael L. Hammond         Michael L. Hammond        Senior Vice
President     

A member of The PNC Financial Services Group
One PNC Plaza 249 Fifth Avenue Pittsburgh Pennsylvania 15222 2707

 